     Case 5:19-cv-02382-JEM Document 22 Filed 07/31/20 Page 1 of 2 Page ID #:1025



 1 NICOLA T. HANNA                                   JS-6
   United States Attorney
 2 DAVID M. HARRIS
 3 Assistant United States Attorney
   Chief, Civil Division
 4 CEDINA M. KIM
 5 Assistant United States Attorney
   Senior Trial Attorney, Civil Division
 6 MARLA K. LETELLIER, CSBN 234969
 7 Special Assistant United States Attorney
         Social Security Administration
 8       160 Spear Street, Suite 800
 9       San Francisco, CA 94105
         Telephone: (415) 977-8928
10       Facsimile: (415) 744-0134
11       Email: Marla.Letellier@ssa.gov
   Attorneys for Defendant
12
13                         UNITED STATES DISTRICT COURT

14                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
16 WESLEY ARVIN SEALS,                    No. 5:19-CV-02382-JEM
17
           Plaintiff,                     JUDGMENT OF REMAND
18
19                v.
20 ANDREW SAUL, Commissioner of
21 Social Security,
22             Defendant.
23
24
25
26
27
28
     Case 5:19-cv-02382-JEM Document 22 Filed 07/31/20 Page 2 of 2 Page ID #:1026



1
            The Court having approved the parties’ Stipulation to Voluntary Remand
2
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
3
     (“Stipulation to Remand”) lodged concurrently with the Judgment of Remand, IT
4
     IS HEREBY ORDERED, ADJUDGED AND DECREED that the above
5
     captioned action is remanded to the Commissioner of Social Security for further
6
     proceedings consistent with the terms of the Stipulation to Remand.
7
8 DATED: 7/31/2020
                                           HON. JOHN E. MCDERMOTT
9                                          UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Proposed Judgment                       1
